

116 HR 5987 PCS: To designate the facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, as the “Ralph Hall Post Office”.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 565116th CONGRESS2d SessionH. R. 5987IN THE SENATE OF THE UNITED STATESOctober 1, 2020Received; read twice and placed on the calendarAN ACTTo designate the facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, as the Ralph Hall Post Office.1.Ralph Hall Post Office(a)DesignationThe facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, shall be known and designated as the Ralph Hall Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ralph Hall Post Office.Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk.October 1, 2020Received; read twice and placed on the calendar